Title: From Benjamin Franklin to Jane Franklin, 6 January 1727
From: Franklin, Benjamin
To: Franklin, Jane

Dear Sister,
Philadelphia, January 6, 1726–7
I am highly pleased with the account captain Freeman gives me of you. I always judged by your behaviour when a child that you would make a good, agreeable woman, and you know you were ever my peculiar favourite. I have been thinking what would be a suitable present for me to make, and for you to receive, as I hear you are grown a celebrated beauty. I had almost determined on a tea table, but when I considered that the character of a good housewife was far preferable to that of being only a pretty gentlewoman, I concluded to send you a spinning wheel, which I hope you will accept as a small token of my sincere love and affection.
Sister, farewell, and remember that modesty, as it makes the most homely virgin amiable and charming, so the want of it infallibly renders the most perfect beauty disagreeable and odious. But when that brightest of female virtues shines among other perfections of body and mind in the same person, it makes the woman more lovely than an angel. Excuse this freedom, and use the same with me. I am, dear Jenny, your loving brother,
B. Franklin
